Citation Nr: 0509355	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  96-22 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic 
bronchitis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for chronic sinusitis, 
currently evaluated as 30 percent disabling. 

3.  Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

5.  Entitlement to an effective date prior to January 15, 
1998, for the award of a 10 percent evaluation for hiatal 
hernia. 




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956, and from November 1956 to October 1974.

In March 2003, the Board denied claims of entitlement to an 
increased rating for chronic bronchitis, entitlement to an 
increased rating for chronic sinusitis, and entitlement to 
TDIU.  In that same decision, the Board remanded the 
veteran's claims of entitlement to an increased rating for 
hiatal hernia in excess of 10 percent and entitlement to an 
effective date earlier than January 15, 1998 for the 10 
percent rating.  Thereafter, the veteran appealed the Board's 
March 2003 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2003, the veteran's 
attorney and VA General Counsel filed a joint motion to 
vacate the Board's March 2003 decision.  In their July 2003 
joint motion filed with the Court, the veteran's attorney and 
VA General Counsel concluded that the Board had not 
sufficiently described how the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) had 
been met with respect to the veteran's claims of entitlement 
to increased ratings for chronic bronchitis and sinusitis and 
entitlement to TDIU.  By an Order, dated in July 2003, the 
Court vacated that part of the Board's March 2003 denials, 
and remanded the matter to the Board for readjudication.  In 
January 2004, the Board remanded the issues to the RO for 
additional development.  

While the veteran's case was pending at the Court, the RO, in 
July 2003, issued a statement of the case addressing the 
claims of entitlement to an increased rating for hiatal 
hernia in excess of 10 percent and entitlement to an 
effective date earlier than January 15, 1998 for the 
increased rating.  Later that month, the veteran's attorney 
submitted a VA Form 9 to the RO addressing both of the 
aforementioned issues.  Therefore, these are for appellate 
consideration and will be addressed by the Board. 

In a July 2004 statement to the RO, the veteran appeared to 
have raised the issue of entitlement to a heart disorder as 
secondary to service-connected bronchitis.  As this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action. 

(The issues of entitlement to an increased ratings for 
sinusitis, bronchitis and hiatal hernia, and entitlement to 
TDIU will be addressed in the REMAND following the decision 
below.)


FINDING OF FACT

The veteran filed a claim for an increased rating for his 
hiatal hernia on June 15, 1998; clinical evidence of a 
compensable hiatal hernia was first demonstrated in August 
1998.


CONCLUSION OF LAW

The assignment of an effective date prior to January 15, 
1998, for the grant of a compensable rating for hiatal hernia 
is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore." 38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o)(1) (2004). An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. 
§ 3.400(o)(2) (2004); Harper v. Brown, 10 Vet. App. 125, 126- 
27 (1997).  Otherwise, the effective date of award is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2). 

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110-
4.114.  The veteran's service-connected hiatal hernia, also 
diagnosed as GERD, has been evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7346 (2004).

The rating schedule provides that a 30 percent rating is 
assigned for hiatal hernia when there is persistent recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2004).  

As to the veteran's claim for an earlier effective date for a 
compensable disability rating for his service-connected 
hiatal hernia, VA records have been obtained and associated 
with the claims folder.  Those records have been reviewed for 
possible application of an earlier informal claim under 38 
C.F.R. § 3.157; however, no such claim is discernable in the 
records.  Moreover, the veteran has not alleged that there is 
any outstanding evidence that would serve as a claim that 
would predate the claim for increase, received by the RO on 
January 15, 1998.  The appellant and his attorney essentially 
contend that an effective date earlier than January 15, 1998 
is warranted for the 10 percent rating assigned to the 
service-connected hiatal hernia.  Specifically, it is 
maintained that the evidence shows that the appellant 
experienced an increase in disability at least one year prior 
to his claim for increase, received by the RO on January 15, 
1998.  

The earliest evidence of a compensably disabling symptoms 
dates from August 19, 1998, when the veteran was seen by a 
private physician with complaints of heartburn and 
gastroesophageal reflux disease (GERD) because of his hiatal 
hernia.  At that time, the veteran indicated that he was on 
several medications without much relief of his symptoms.  He 
maintains that he had a six-month history of weight loss, up 
to ten pounds, with a loss in appetite.  The veteran 
complained of having an associated feeling of bloating with 
early satiety with small amounts of food.  He indicated that 
he had had mild associated nausea with intermittent 
epigastric abdominal pain with radiation up the chest.  The 
veteran denied having any problems with dysphagia or 
odynophagia.  An impression of chronic heartburn with GERD 
over the past fifteen months secondary to hiatal hernia was 
entered by the physician.  This is the factual basis for the 
current 10 percent rating, assigned effective January 15, 
1998, the date of receipt of claim.  The Board can find no 
basis in the current record for assigning an effective date 
earlier than January 15, 1998 for this rating.  This is so 
because evidence showing a compensable level of disability 
does not predate the January 1998 claim.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claim addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  In this 
regard, in a May 2004 letter to the veteran, the RO apprised 
the veteran of the provisions under the VCAA and the 
implementing regulations, of the evidence needed to 
substantiate the claim on appeal, and the obligations of VA 
and the veteran with respect to producing that evidence.  The 
effect of this letter was to tell the veteran to submit any 
pertinent evidence in his possession and to inform him that 
VA would assist in obtaining any records not in his 
possession that he thought would be helpful in deciding his 
claim.  38 C.F.R. § 3.159(b)(1).  Thereafter, in response to 
the May 2004 letter, the veteran submitted private treatment 
reports, dating from August 1999.  In a July 2003 Statement 
of the Case (SSOC), the appellant was informed of the 
enactment of the VCAA and its content.  Thus, the RO has 
satisfied the requirements to notify the claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, would be 
obtained by the Secretary on behalf of the claimant.  
38 C.F.R. § 5103 (West 2002); 66 Fed. Reg. 45, 620, 45, 630 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  In this 
regard, the Board notes that pertinent private and VA 
treatment records have been associated with the claims files.  
There is no suggestion in the record that further evidentiary 
development would uncover evidence of an earlier claim or 
evidence of a hiatal hernia which is 10 percent disabling 
earlier than January 15, 1998.  Consequently, the Board 
concludes that the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.




ORDER

Entitlement to an effective date earlier than January 15, 
1998, for the award of a compensable rating for hiatal hernia 
is denied. 


REMAND

The veteran's service-connected bronchitis is currently rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6600 (2004), which 
rates bronchitis primarily on results of pulmonary function 
testing (PFT).  In connection with this claim, the veteran 
was last examined by VA in November 2000.  However, a 
December 2000 PFT report associated with the November 2000 
examination does not reflect whether the veteran's predicted 
DLCO (SB) (diffusion capacity of the lung for carbon monoxide 
by the single breath method) percentage was obtained and 
recorded.  Under Code 6600, disability ratings are assigned 
based on PFT results detailing the percentage scores 
predicted for FEV-1 (forced expiratory volume), or FEV-1/FVC 
(forced vital capacity) or DLCO (SB).  The DLCO (SB) 
percentage must be obtained to properly adjudicate this claim 
because the individual predicted percentage scores for the 
FEV-1, FEV-1/FVC or DLCO (SB) may independently support an 
increased rating award under Code 6604.  The Board therefore 
finds the veteran should be scheduled for a new examination 
to address this matter.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2004) 
(medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.)  
Thus, the Board finds that a new examination must be 
undertaken in order to allow the Board to make a full and 
complete assessment of the severity of the veteran's 
bronchitis since his last PFT in December 2000.

Concerning the claims for increased ratings for service-
connected sinusitis and hiatal hernia, the Board notes that 
the veteran was last examined by VA in June 2004.  A review 
of the June 2004 VA ear, nose and throat examination report 
reflects that the veteran reported having undergone a repeat 
left nasal endoscopic ethmoid surgery as well as an 
osteoplastic flap of the left frontal sinus with obliteration 
by a Dr. K. in December 2001 (in a July 2004 statement to the 
RO, the veteran reported that he had continued to seek 
treatment from Dr. K., an ear, nose, and throat surgeon).  
The VA examiner noted that at the time of the December 2001 
surgery, the veteran had developed a hematoma over the 
osteoplastic flap and underwent an extensive postoperative 
complication repair with multiple antibiotics as well as 
steroids.  It took the veteran almost six months for the 
complications to completely clear.  This is significant 
because sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries 
warrants the assignment of an increased (50 percent) rating 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6512 (2004).  
Therefore, in order to ascertain whether the veteran 
continues to experience problems of the type that warrant an 
increased rating, a remand is required.  

The Board notes that although an October 2002 report from Dr. 
K. is contained in the claims files, additional reports are 
absent.  A review of Dr. K.'s October 2002 report reflects 
that the veteran had returned for a check-up after having 
undergone surgery in December 2001.  The veteran reported 
seeing a neurologist, Dr. C., for headaches and chronic 
bronchitis.  Thus, as the treatment records of Dr. K. and Dr. 
C. might be relevant to the veteran's increased rating claim 
for sinusitis and bronchitis, the RO should attempt to secure 
any such reports.

In addition, in the July 2004 statement to the RO, the 
veteran maintained that he had continued to experience 
symptoms of vomiting, regurgitation, and pain as result of 
his hiatal hernia.  Thus, the Board finds that a new 
examination must be undertaken in order to allow the Board to 
make a complete assessment of the severity of the veteran's 
hiatal hernia.

Finally, the Board notes that adjudication of the appellant's 
increased rating claims may impact his TDIU claim, especially 
if a single or combined 100 schedular evaluation resulted, 
the total rating issue would be rendered moot, effective the 
date of the 100 percent schedular evaluation.  See Green v. 
West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999).  As such, because the resolution of the 
appellant's increased rating claims might potentially impact 
his TDIU claim, they are intertwined with the TDIU claim, and 
a Board decision on his TDIU claim at this time would be 
premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his bronchitis and sinusitis since March 
2001 and hiatal hernia since January 
1998, which have not been previously 
secured.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  The RO should 
also attempt to secure all treatment 
reports of Frederick A. Kuhn, MD, FACS 
and "Dr. Carr" as referenced in an 
October 2002 private treatment report.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given an opportunity to 
obtain them.  

2.  Thereafter, the RO should schedule 
the appellant for a VA medical 
examination to determine the severity of 
the service-connected bronchitis.  This 
examination must include a review of the 
claims files and (a) pulmonary function 
tests which include FEV-1, FVC, DLCO(SB), 
and maximum oxygen consumption (measured 
in ml/kg/min); values for each must be 
obtained and reported or the examiner 
must indicate why a particular test was 
not performed; (b) the examiner should 
also clarify whether the appellant 
requires outpatient oxygen therapy after 
a review of the relevant outpatient 
treatment records; (c) the examiner 
should also state whether the appellant 
has pulmonary hypertension, any cardiac 
pathology related to his bronchitis, or 
any episodes of acute respiratory 
failure; and (e) the examiner should also 
provide an opinion as to whether the 
symptoms reported by the appellant are 
supported by objective findings.  
Finally, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected bronchitis either individually 
or in concert with the veteran's other 
service-connected disabilities, renders 
him unable to obtain or retain 
substantially gainful employment.  The 
rationale for all opinions expressed 
should also be included in the report of 
this examination.

3.  The RO should also arrange for the 
veteran to undergo a VA gastrointestinal 
examination to obtain information as to 
the current severity of the hiatal 
hernia.  The entire claims files must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated diagnostic tests and studies 
should be accomplished, and all clinical 
findings should be set forth in detail.  
The examiner should specifically indicate 
(a) whether the veteran experiences 
symptoms of persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, 
productive of considerable impairment of 
health; and (b) pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or other symptom 
combinations productive of severe 
impairment of health.  To the extent 
possible, the examiner should distinguish 
symptoms and effects of the service-
connected hiatal hernia disease from any 
other co-existing gastrointestinal 
disorder.  If it is not medically 
possible to do so, the examiner should 
clearly so state.  Finally, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's service- connected hiatal 
hernia, either individually or in concert 
with the veteran's other service-
connected disabilities, renders him 
unable to obtain or retain substantially 
gainful employment.  The rationale for 
all opinions expressed should also be 
included in the report of this 
examination.

4.  The veteran should also be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
extent of the veteran's service-connected 
chronic sinusitis.  The veteran's claims 
files and a separate copy of this remand 
should be made available to the examiner.  
All necessary tests or studies, including 
X-rays, should be performed and the 
reports thereof must be attached to the 
examination report.  The examiner must 
state whether the veteran has had radical 
surgery with subsequent chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries.  Finally, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
sinusitis, either individually or in 
concert with the veteran's other service-
connected disabilities, renders him 
unable to obtain or retain substantially 
gainful employment.  The rationale for 
all opinions expressed should also be 
included in the report of this 
examination.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
increased ratings for service-connected 
bronchitis, sinusitis, and hiatal hernia, 
and entitlement to TDIU.  If any of the 
benefits sought are not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


